UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 STEVELAND OLIVER,

              Plaintiff,

       v.                                               17-CV-292
                                                        ORDER
 GRADY GREBLESKI, et al.,

              Defendants.



       On April 5, 2017, the plaintiff commenced this action. Docket Item 1. On August

30, 2018, this Court referred this case to United States Magistrate Judge H. Kenneth

Schroeder, Jr., for all proceedings under 28 U.S.C. § 636(b)(1)(A) and (B). Docket

Item 12. On October 30, 2018, the defendants moved to dismiss for lack of

prosecution, Docket Item 18, and on November 2, 2018, Judge Schroeder ordered that

“no later than December 5, 2018, the plaintiff “show cause in writing . . . why his case

should not be dismissed for failure to prosecute,” Docket Item 19. When the plaintiff did

not respond, Judge Schroeder issued a Report and Recommendation ("R&R") finding

that the defendants' motion should be granted and that the complaint should be

dismissed. Docket Item 21. The parties did not object to the R&R, and the time to do

so now has expired. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).

       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). A district court

must conduct a de novo review of those portions of a magistrate judge’s

recommendation to which a party objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ.
P. 72(b)(3). But neither 28 U.S.C. § 636 nor Federal Rule of Civil Procedure 72

requires a district court to review the recommendation of a magistrate judge to which no

objections are raised. See Thomas v. Arn, 474 U.S. 140, 149-50 (1985).

         Although not required to do so in light of the above, this Court nevertheless has

carefully reviewed Judge Schroeder's R&R as well as the record in this case. Based on

that review and the absence of any objections, the Court accepts and adopts

Judge Schroeder's recommendation.

         For the reasons stated above and in the R&R, the defendants' motion to dismiss

for lack of prosecution, Docket Item 18, is GRANTED; the complaint, Docket Item 1, is

dismissed for failure to prosecute; and the Clerk of the Court shall close the file.



         SO ORDERED.

Dated:         March 5, 2019
               Buffalo, New York



                                                s/Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              2
